Case 5:18-cr-00258-EJD Document 800-4 Filed 05/27/21 Page 1 of 9




        Exhibit 4
5/23/2021                  Case 5:18-cr-00258-EJD    Document
                                                The Theranos        800-4
                                                             — Elizabeth      Filed
                                                                         Holmes      05/27/21
                                                                                Deception          Page 2 of 9
                                                                                          - CBS News

                                   CBS News / CBS Evening News / CBS This Morning / CTM Saturday / 48 Hours / 60 Minutes / Sunday Morning / Face The Nation / CBSN Originals                       Sea


                                                                                         Episodes     Overtime      Topics       The Team          Subscribe


                                                                                                                    Scroll for Important Safety Information and Indication
                                                                                                                    IBRANCE ® may cause serious side effects, including:
                                                                                                                    Low white blood cell counts (neutropenia). Low white
                                                                                                                    blood cell counts are very common when taking IBRANCE
                                                                                                                    and may cause serious infections that can lead to death.




      The Theranos deception
      How a company with a blood-testing machine that could never perform as                                                                                         Recent Segment
      touted went from billion-dollar baby to complete bust
                                                                                                                                                                                        Rafael N
      2018          CORRESPONDENT                                    FACEBOOK         TWITTER         REDDIT           FLIPBOARD                                                        2019 60
      Sep 16        Norah O'Donnell                                                                                                                                                     Interview

      Elizabeth Holmes was just 19 years old when she dropped out of Stanford University with a
      dream of creating a company that would revolutionize blood testing. As we ﬁrst reported last                                                                                      Facial re
      May, Holmes founded the start-up Theranos and boasted her technology could take a pin-                                                                                            use on th
      prick worth of blood from the ﬁnger and perform hundreds of laboratory tests. It was, she                                                                                         despite p
      claimed, "the most important thing humanity has ever built."                                                                                                                      of errors

      At its zenith, Theranos was worth nearly $10 billion and Elizabeth Holmes became the
                                                                                                                                                                                        UFOs reg
      youngest, self-made, female billionaire in the world. Today, she and her company's one-time
                                                                                                                                                                                        spotted i
      president stand criminally charged by the U.S. government of perpetrating a "multi-million                                                                                        restricte
      dollar scheme" to defraud investors, doctors and patients.                                                                                                                        airspace
      You're about to hear from insiders how the Theranos deception worked.
                                                                                                                                                                                        NASA be
                                                                                                                                                                                        search fo
                                                                                                                                                                                        life on M


                                                                                                                                                                                        The secr
                                                                                                                                                                                        that help
                                                                                                                                                                                        Allies be




      Elizabeth Holmes, founder of Theranos


      Elizabeth Holmes on "CBS This Morning": "Our work is in being able to make testing more
      accessible."

      Elizabeth Holmes built her company Theranos on this invention she named the Edison. A
      miniaturized blood analyzer that would disrupt the $60 billion lab testing industry                                                                         Get the Newslett
      dominated by giants LabCorp and Quest Diagnostics.                                                                                         Get the best of 60 Minutes de
                                                                                                                                                 your inbox.
      Holmes called her invention the iPod of health care and it made her a celebrity.
                                                                                                                                                     enter your email
      She graced magazine covers and was praised by politicians and the press alike.
                                                                                                                                                 By signing up, you agree to the CBS Terms of Use and
      Bill Clinton: You founded this company 12 years ago right, tell them how old you were.                                                     data practices in our Privacy Policy.

                                                                                                                                                        Receive updates, offers & other information from

https://www.cbsnews.com/news/60-minutes-the-theranos-elizabeth-holmes-deception/                                                                                                                    1/8
5/23/2021             Case 5:18-cr-00258-EJD    Document
                                           The Theranos        800-4
                                                        — Elizabeth      Filed
                                                                    Holmes      05/27/21
                                                                           Deception          Page 3 of 9
                                                                                     - CBS News
                                                                                                       ece e updates, o e s & ot e     o at o o
      Elizabeth Holmes: I was 19.                                                                     companies & our partners. Opt out through the un
                                                                                                      marketing email.

      She sold her vision with grandiose claims that her blood tests would cost a fraction of
      current prices.

      Elizabeth Holmes on TechCrunch Disrupt: What we're doing in just pricing is saving
      Medicare and Medicaid hundreds of billions of dollars on an annual basis.




                                       Was the media duped by Elizabeth Holmes?




      Holmes' biotech startup was backed by an illustrious board packed with national security
      heavyweights like Henry Kissinger and James Mattis, the current defense secretary. The
      board was ﬁlled with friends of George P. Shultz, the former secretary of state who helped
      end the Cold War.

      He introduced his grandson Tyler to Holmes. Dazzled, Tyler Shultz became a believer and
      joined the company soon after getting his degree in biology from Stanford University.

      Norah O'Donnell: When you met her, and you heard about Elizabeth Holmes' vision, what
      did you think?

      Tyler Shultz: I was totally sold on it.

      Tyler Shultz began working at Theranos in September 2013. It was a pivotal moment, as the
      company announced a partnership with Walgreens. The deal would put an Edison machine
      in every store.


      "We didn't let [patients] know, 'Hey, we reran your patient sample and we're
      not actually positive about what the diagnosis is.'"
      Elizabeth Holmes claimed the Edison performed all the tests big lab machines could -- from
      cholesterol to cancer -- all from a painless ﬁnger-prick.

      But Tyler Shultz says the Edison he saw just didn't work.

      Norah O'Donnell: Was it a sophisticated piece of machinery?

      Tyler Shultz: No. There were components that would kinda fall off in the middle of testing
      that you would then have to ﬁsh out. They had doors that wouldn't close. They would get too
      hot. And then they would get too cold.

      Doug Matje: When I was there, we could not complete any test accurately on the devices that
      we were manufacturing.

      Doug Matje joined Theranos in 2012 after getting his doctorate in biochemistry. His job was
      to adapt blood tests for the Edison. Tests, which Holmes told investors, were ready to use on

https://www.cbsnews.com/news/60-minutes-the-theranos-elizabeth-holmes-deception/                                                                 2/8
5/23/2021                 Case 5:18-cr-00258-EJD    Document
                                               The Theranos        800-4
                                                            — Elizabeth      Filed
                                                                        Holmes      05/27/21
                                                                               Deception          Page 4 of 9
                                                                                         - CBS News

      patients.

      Norah O'Donnell: But Elizabeth Holmes had told Walgreens in 2010 that it had developed
      this device that was capable of running any blood test from a few drops pricked from a
      ﬁnger in real time, and less than half the cost of traditional labs. Was that true?

      Doug Matje: No. Certainly not.

      Norah O'Donnell: do you think she was lying to Walgreens?

      Doug Matje: I do. Yeah.

      Norah O'Donnell: Are you a clinical lab specialist?

      Erika Cheung: No.




      Correspondent Norah O'Donnell walks with Erika Cheung, who was 22 when she started working at Theranos / CBS NEWS


      Erika Cheung was fresh out of Berkeley with a degree in molecular and cell biology when she
      went to work at Theranos. She was just 22, but even the novice lab tech suspected something
      was very wrong when she saw faulty test results sent to Walgreen's patients.

      Norah O'Donnell: When did you think, "I probably shouldn't be doing this?"

      Erika Cheung: Pretty-- (LAUGH) pretty soon in the process, especially when we started to pick
      up more patient samples.

      And when those samples were re-tested, she says, there were often contradictory results.

      Norah O'Donnell: Did you ever alert the patient?

      Erika Cheung: No. We didn't let them know, "Hey, we reran your patient sample and we're not
      actually positive about what the diagnosis is."

      Norah O'Donnell: This is someone's health information.

      Erika Cheung: Exactly. This isn't an app crashing. This isn't, you know, someone's food
      delivery coming late. It's just a different ballgame.

      It's not the only game Elizabeth Holmes was playing. Theranos employees told us they were
      instructed to stage fake demonstrations for investors who visited company headquarters.

      Erika Cheung: It was kind of a show. All they would see was their blood getting collected.
      They didn't see what was going on behind closed doors about how it was processed.

      Doug Matje: They would get their ﬁnger pricked with a small amount of blood. Then the--
      they'd be led out of the room, they'd go have a meeting, go have lunch, whatever, and at
      which point an engineer would run in the room, grab the cartridge, bring it out into the lab.

https://www.cbsnews.com/news/60-minutes-the-theranos-elizabeth-holmes-deception/                                          3/8
5/23/2021                 Case 5:18-cr-00258-EJD    Document
                                               The Theranos        800-4
                                                            — Elizabeth      Filed
                                                                        Holmes      05/27/21
                                                                               Deception          Page 5 of 9
                                                                                         - CBS News

      Norah O'Donnell: So was the Edison doing the testing?

      Doug Matje: No. Absolutely not.

      Norah O'Donnell: Who was doing the testing?

      Doug Matje: It was scientists at the bench.

      Norah O'Donnell: By hand.

      Doug Matje: By hand, yeah.




      Doug Matje, whose job was to adapt blood tests for the Edison / CBS NEWS


      It was a bait and switch for investors that kept the money rolling in. Theranos raised nearly
      $900 million from those investors who now say they were swindled by Elizabeth Holmes and
      company president Ramesh "Sunny" Balwani. The pair claimed in investor documents
      obtained by 60 Minutes that Theranos technology was validated by the FDA, pharmaceutical
      companies, and was deployed on the battleﬁeld by the U.S. military in Afghanistan. Those
      claims were fabricated.

      And in one public appearance after another, Holmes' pitch became even more fantastic and
      reckless.

      Elizabeth Holmes on PBS Revolutionaries: We've done some work with people at Hopkins
      who have developed and demonstrated that in blood you can see the onset of pancreatic
      cancer 17 years before a tumor forms.

      We called Johns Hopkins Medicine. They told us they never collaborated with Theranos. And
      Doug Matje says, test data he compiled for the Food and Drug Administration was falsiﬁed.

      Doug Matje: There was so much pressure from above to get good-looking results that are
      going to be able to pass the FDA guidelines that people were pressured into making things
      disappear.

      Norah O'Donnell: The bad results.

      Doug Matje: The bad results.

      Norah O'Donnell: That's deceptive.

      Doug Matje: Yeah. For sure.

      Norah O'Donnell: Did you ever go to your boss and say, "This isn't right"?

      Doug Matje: Absolutely. All the time. But, you know, he was under a lot of pressure from the
      people above him. And he was trying to do his best to make-- to make everyone happy.


https://www.cbsnews.com/news/60-minutes-the-theranos-elizabeth-holmes-deception/                                4/8
5/23/2021                  Case 5:18-cr-00258-EJD    Document
                                                The Theranos        800-4
                                                             — Elizabeth      Filed
                                                                         Holmes      05/27/21
                                                                                Deception          Page 6 of 9
                                                                                          - CBS News

      Sunny Balwani: This invention is going to be way up there, um, with-- with the discovery of
      antibiotics.

      Day to day operations were run by company president Sunny Balwani. Balwani is a
      millionaire software engineer with no training in the biological sciences. But he did have a
      powerful connection to Elizabeth Holmes. Sunny Balwani was her secret boyfriend.

      Sunny Balwani: Some people are here because of the mission, the cause, some people are
      both here for the science.

      Balwani was also Holmes' enforcer, ﬁring employees on the spot and berating scientists for
      failed tests. After a year and a half, Matje quit.

      Doug Matje: I saw that there was, you know, potentially fraud taking place. There was far too
      much illegitimate things going on there. I talked to Sunny, decided I didn't want to be there
      anymore and I left.




      Tyler Shultz, who alerted authorities of Theranos' practices in 2014 / CBS NEWS


      Tyler Shultz was also becoming disillusioned.

      Tyler Shultz: I had a personal relationship with Elizabeth. She was close to my family. And I
      felt like she was deceiving my family. And the public.

      And almost every media outlet including us here at CBS bought into the Theranos myth.

      Norah O'Donnell on CBS This Morning: A health care pioneer is being compared to
      visionaries like Bill Gates and Steve Jobs.

      Norah O'Donnell: Do you think she wanted to be the next Steve Jobs?

      Tyler Shultz: Yeah. I think she just really idolized him, So, she wore the black turtleneck. I
      think she created a world where she was Steve Jobs for a little bit.

      As her wealth and reputation soared Elizabeth Holmes took on the trappings of power. She
      bragged bullet-proof windows were installed in her oﬃce and she traveled with a full-time
      security detail. Theranos employees told us they were closely watched and required to sign
      non-disclosure agreements, all reinforced, they said, by a threatening team of lawyers and
      private investigators. That's why, when Tyler Shultz alerted authorities in the spring of 2014,
      he used a fake name.

      Norah O'Donnell: Why did you come up with an alias?

      Tyler Shultz: I knew how seriously Theranos protected their trade secrets. I knew they would
      not take it well if they knew that I was talking to regulators.



https://www.cbsnews.com/news/60-minutes-the-theranos-elizabeth-holmes-deception/                                 5/8
5/23/2021                 Case 5:18-cr-00258-EJD    Document
                                               The Theranos        800-4
                                                            — Elizabeth      Filed
                                                                        Holmes      05/27/21
                                                                               Deception          Page 7 of 9
                                                                                         - CBS News

      In his email to New York State Department of Health regulators, Shultz outlined
      questionable lab practices and said he believed test results were being switched.

      Tyler Shultz: I just said, "This happened in my laboratory. And I just want to know if this is
      okay." And they responded and said, "No, this is cheating. This is not how it's supposed to be
      done."

      Tyler Shultz was ready to resign but ﬁrst, he sent Elizabeth Holmes an email about his
      concerns. He got a response from Sunny Balwani.

      Tyler Shultz: That I was arrogant, ignorant, patronizing, reckless -- and I was lacking the
      basic understanding of math, science, and statistics that if I had any other last name, that I
      would have already been held accountable to the strongest extent.

      Tyler Shultz quit in April 2014 and soon after Erika Cheung did too.




      John Carreyrou has written a book about the Theranos story / CBS NEWS


      By February 2015 the Theranos fairytale was about to unravel publicly. At the Wall Street
      Journal, Pulitzer Prize-winning reporter John Carreyrou, who has written a book about the
      Theranos saga, got a call. It was a tipster casting doubt about the Edison, Theranos and its
      charismatic founder, Elizabeth Holmes.

      John Carreyrou: She is a pathological liar. She wanted to be a-- celebrated tech entrepreneur.
      She wanted to be rich and famous. And she wouldn't let anything get in the way of that.

      Norah O'Donnell: What kind of job did the board do in holding Holmes accountable?

      John Carreyrou: This is one of the most epic failures in corporate governance in the annals
      of American capitalism. They did nothing to verify that her scientiﬁc claims were true.

      Carreyrou's ﬁrst article appeared in October 2015, and revealed: "Theranos did less than 10
      percent of its tests on Edison machines."

      Jim Cramer on Mad Money: What do you think is going on here?

      Holmes struck back.

      Elizabeth Holmes on Mad Money: This is what happens when you work to change things.
      And ﬁrst they think you're crazy, then they ﬁght you, and then all of a sudden you change
      the world.

      But skeptics were no longer buying the Theranos deception.

      Holmes repeatedly insisted she would present proof at a major industry conference that her
      technology worked.


https://www.cbsnews.com/news/60-minutes-the-theranos-elizabeth-holmes-deception/                                6/8
5/23/2021                   Case 5:18-cr-00258-EJD    Document
                                                 The Theranos        800-4
                                                              — Elizabeth      Filed
                                                                          Holmes      05/27/21
                                                                                 Deception          Page 8 of 9
                                                                                           - CBS News

      Elizabeth Holmes at AACC: You can see the tray dropping into the detection module there…

      it was proof that never came.

      Panelist at AACC: And the evidence you presented fell far short of that.

      In 2016, after a series of surprise inspections, federal regulators shut down the company's
      laboratory saying it posed "immediate jeopardy to patient health and safety." Nearly 1
      million Theranos test results were invalidated.

      John Carreyrou: When she started using this technology on the blood samples taken from
      consumers in Walgreens stores, that was an unauthorized medical experiment. There's no
      other way to put it.

      Theranos was on the brink of collapse. Big name investors found their stock was worthless.
      Education secretary Betsy DeVos and her family and media mogul Rupert Murdoch each
      lost more than a $100 million.

      Walgreens sued Theranos and settled for less than a quarter of their $140 million
      investment.

      Norah O'Donnell: Why do you think this was outright fraud, as opposed to any other Silicon
      Valley startup that just wasn't able to deliver on lofty goals?

      John Carreyrou: Well because she raised money, hundreds of millions of dollars, on the basis
      of this technology not only being ready and working but being commercially rolled out.
      You're also lying to the public. You're lying to patients. You're lying to doctors. You're lying to
      regulators. Most people would call that fraud, as well.

      The Securities and Exchange Commission called it "massive fraud" when they charged
      Elizabeth Holmes and Sunny Balwani in March. Holmes settled the SEC case without
      admitting guilt and paid a half a million dollar ﬁne. Balwani, who left Theranos two years
      ago, calls the SEC charges unwarranted and is ﬁghting them.

      Norah O'Donnell: At its height, how much was Theranos worth?

      John Carreyrou: $10 billion. There was a period of several months where it was more
      valuable than Uber, more valuable than AirBnb, more valuable than Spotify.

      Norah O'Donnell: And how much is it worth now?

      John Carreyrou: Zero.

      Theranos told investors this month the company had run out of money and is closing its
      doors.

      This report originally aired May 20, 2018. It was produced by Katy Textor and Howard L.
      Rosenberg. Associate producers, Lucy Boyd and Julie Holstein.
      © 2018 CBS Interactive Inc. All Rights Reserved.



                                     Norah O'Donnell
                                     ON TWITTER »

                                     Norah O'Donnell is the anchor and managing editor of the "CBS Evening News." She
                                     also contributes to "60 Minutes."




     CBSNews.com                     CBS Interactive                  Follow Us
     Site Map                        Privacy Policy                   Facebook
     Help                            California Privacy/Information   Twitter
     Contact Us                      We Collect                       RSS                                               Search...
     CBS Bios                        Do Not Sell My Personal          Email Newsletters
     Careers                         Information                      YouTube
                                     Ad Choice
     CBSi Careers                                                     CBS News Radio
     Internships                     Terms of Use                     CBS Local
                                     Mobile User Agreement
     Development Programs

https://www.cbsnews.com/news/60-minutes-the-theranos-elizabeth-holmes-deception/                                                    7/8
5/23/2021                   Case 5:18-cr-00258-EJD    Document
                                                 The Theranos        800-4
                                                              — Elizabeth      Filed
                                                                          Holmes      05/27/21
                                                                                 Deception          Page 9 of 9
                                                                                           - CBS News
     CBS News Store                      About CBS
                                         Advertise
                                         Closed Captioning


     Copyright © 2021 CBS Interactive Inc.
     All rights reserved.




https://www.cbsnews.com/news/60-minutes-the-theranos-elizabeth-holmes-deception/                                  8/8
